COOK, Judge
(dissenting):
Paragraph 147a, Manual for Courts-Martial, United States, 1969 (Rev.), sets forth the following on the matter of judicial notice:
Unless the matter to be judicially noticed is one of universal knowledge or one of common knowledge in the armed forces of the United States or is a judicially noticeable signature, seal, or inked stamp, a party desiring the court to take judicial notice of a matter should ask the court to do so, at the same time presenting for the court’s consideration the source of information upon which he relies with respect to the matter. .
*158If a writing is used by the court in aiding it to take judicial notice of a matter, the record should indicate that the writing was so used, and, unless it is a statute of the United States, an executive order or proclamation of the President of the United States, or an official publication of the Department of Defense, the Departments of the Army, Navy, or Air Force, or the Headquarters of the Marine Corps or Coast Guard, the writing, or pertinent extracts therefrom, should be included in the record of trial as an exhibit. [Emphasis added.]
As the present case involves a regulation promulgated by the Department of the Army, the quoted Manual provision would not, by its terms, require a party to request that judicial notice be taken of the regulation. Furthermore, while this Court has held that the better practice is to note specifically that judicial notice has been taken of an item of other forms of evidence, the Court has not required the utterance of the operative verbiage. United States v. Uchihara, 1 U.S.C.M.A. 123, 2 C.M.R. 29 (1952); United States v. McCrary, 1 U.S.C.M.A. 1, 1 C.M.R. 1 (1951). See United States v. Culp, 14 U.S.C.M.A. 199, 33 C.M.R. 411 (1963), where this Court took judicial notice of the training of officers.1 See generally United States v. Johnson, 7 U.S.C.M.A. 488, 22 C.M.R. 278 (1957); United States v. Weiman, 3 U.S.C.M.A. 216, 11 C.M.R. 216 (1953).
However, relying on Garner v. Louisiana, 368 U.S. 157, 82 S.Ct. 248, 7 L.Ed.2d 207 (1961), the majority conclude that an appellate court can never assume a military judge, sub silentio, considered the existence of a regulation. I do not read Garner as restrictively as the majority. To support the defendant’s conviction, the Government argued in Garner that the High Court should assume the trial judge judicially noted various sociological factors existing in the South which would give rise to the inference that the black defendants’ attempt to obtain service at a lunch counter reserved solely for whites would disturb the peace. The argument was rejected because to assume judicial notice of such factors had been taken would not only result in depriving the defendants of the right to be informed of the evidence against them and preclude them from challenging the evidence, but also result in an incomplete record for the appellate authorities. Mr. Justice Frankfurter concurred with the following remarks:
It may be unnecessary to require formal proof, even as to an issue crucial in determining guilt in a criminal prosecution, of what is incontestably obvious. But some showing cannot be dispensed with when an inference is at all doubtful.
368 U.S. at 175, 82 S.Ct. at 258. Mr. Justice Harlan concurred in the judgment on' the basis that the statute in question was unconstitutional, but dissented from the majority’s judgment on the judicial notice argument, noting the High Court, itself, had “taken judicial notice of well-known economic and social facts.” 368 U.S. at 195, 82 S.Ct. at 268. Mr. Justice Douglas also concurred on the basis that the statute was invalid, and his opinion assumes, as fact, those sociological factors which were urged by the Government as proper matters for judicial notice. 368 U.S. at 177, 82 S.Ct. 248.
While the concurring Justices in Garner expressed some concern regarding the breadth of the majority opinion on the issue of judicial notice, that concern has been proven unfounded as the High Court, itself, has, since Garner, taken judicial notice of various factors involved in cases before it. Heller v. New York, 413 U.S. 483, 493, 93 S.Ct. 2789, 37 L.Ed.2d 745 (1973). Additionally, the Federal Courts of Appeals have not interpreted Garner as precluding an appellate court from taking judicial notice of material facts involved in a criminal case. In United States v. Reynoso-Ulloa, 548 F.2d 1329, 1339 (9th Cir. 1977), judicial notice was taken on appeal of the fact that trafficking in drugs is a sordid business; in *159United States v. Harris, 530 F.2d 576, 578 (4th Cir. 1976), the circuit court held that either the district court or the appellate court could take judicial notice of the fact that a bank which is chartered with a name including “National Bank” is, in fact, a national bank; and in United States v. Van Buren, 513 F.2d 1327, 1328 (10th Cir. 1975), cert. denied, 421 U.S. 1002, 95 S.Ct. 2402, 44 L.Ed.2d 670 (1975), the court took judicial notice that cocaine hydrochloride is a prohibited substance under 21 U.S.C. § 841(a)(1). See United States v. Davis, 562 F.2d 681, at 688 (D.C.Cir.1977).
The present case involves the existence of AR 600-50, the appellant’s duty to obey the regulation, and his violation of one of its provisions. As the regulation was set forth in the specification for which he was arraigned and convicted, the appellant was obviously notified of it and because he was a member of the United States Army, he was obligated to obey it. Nevertheless, the majority conclude that the military judge was required to specifically note on the record that judicial notice had been taken of the regulation’s existence before it attained status as evidence. This conclusion completely ignores the compelling inferences from the record that all the parties involved assumed the existence of the regulation. In summary, the majority has extended the doctrine of Garner, which was concerned with notice to the defendant and an opportunity for the defendant to rebut adverse evidence, into an area where those considerations are not present.
The Court also granted an issue to determine whether military jurisdiction attached to a sale of marihuana which occurred in an off-post area. I would answer this issue affirmatively on the basis of my concurrence in United States v. McCarthy, 2 M.J. 26 (1976).
For the foregoing reasons, I would affirm the decision of the Army Court of Military Review.

. For a discussion of judicial notice on appeal, see Feld, What is the Appellate Record? Appellate Inferences and Judicial Notice, 20 JAG J. 51 (1965).